DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendments filed September 3, 2021 is acknowledged.

Response to Amendment
Claims 1 and 12 have been amended.  Claims 1-20 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Nevertheless, a response is provided below in bold where appropriate.
Applicant argues drawings, pg. 7 of Remarks:
The Office Action objected to FIGs. 1-5 as filed because the font is too small and the resolution too coarse. Replacement drawings have been submitted herewith and Applicant submits that these objections are overcome.


Noted.  The drawings are much better, however, Applicant has renumbered references from the original drawings that are not supported in the specification (Fig. 2 and Fig. 3).  Therefore, the objection is maintained and the drawings are not entered.  Please verify there are no changes to the drawings (e.g. reference numbers not changed, etc.).  

Applicant argues 35 USC §101 rejection, starting pg. 7 of Remarks:

The Office Action rejected claims 1-20 under 35 U.S.C. § 101 because the claimed invention allegedly recites an abstract idea without significantly more. In particular, the Office Action asserts that the claims are directed to certain methods of organizing human activity.

Applicant asserts that, even assuming the claims recite an abstract idea (which Applicant does not concede), the claims integrate the abstract idea into a practical application by improving the functionality of a computer. A claim that recites a judicial exception is not directed to the judicial exception if the recited exception is integrated into a practical application. MPEP 2106.04. When determining whether claims integrate a recited exception into a practical application, “first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” MPEP 2106.04(d)(1). Regarding what constitutes an improvement, the MPEP further clarifies that “the ‘improvements’ analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity. That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity.” /d. (Emphasis Added).


Applicant's specification describes several technical benefits provided by the claimed techniques. In particular, the specification describes the benefits of allowing users to initiate transactions using mobile devices and other computing devices. Specification at [0010]. Paragraphs [0018] and [0025] further explain two different types of transactions (direct transactions, staged transactions) that can be processed using these techniques.

These additional capabilities represent a technical improvement because they enable ATMs to complete new types of transactions that are created on a different mobile device, such as a users mobile device. This avoids the need to create transactions on an ATM and may remove the requirement for a user to carry their debit or credit card. Importantly, the MPEP is clear that, at step 2A, this determination is made “without reference to what is well-understood, routine, conventional activity.” Therefore, Applicant’s specification describes an improvement to the functioning of a computer.

Respectfully, a computer itself is not improved.  A practical application is an improvement over prior art systems where the improvement itself is not abstract.  Steps such as receiving and providing are considered insignificant steps (see MPEP 2106.05(d), II).

 Therefore the meaningful steps in claim 1 are…

“…implementing the transaction by one or more of (i) dispensing cash to the user and (ii) accepting a deposit from the user; and

updating a settlement account to reflect the transaction.”

However, implementing and updating are themselves abstract and therefore cannot provide the practical application.  

Also, the further limitation of “…wherein the transaction is requested by the user via a computing device separate from the ATM” is itself using a computer for a judicial exception of requesting a transaction.

Next, the MPEP states that “if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel'").” /d. “An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107.” MPEP 2106.05(a).

Independent claim 1 reflects the improvements described in Applicant's specification by reciting “receiving a unique identifier of a transaction requested by a user at an automated teller machine (ATM), wherein the transaction is requested by the user via a computing device separate from the ATM’ and “providing the unique identifier to a first application programming interface (API) affiliated with the ATM to confirm a validity of the transaction.” After confirming the validity of the transaction, claim 1 further recites “implementing the transaction by one or more of (i) dispensing cash to the user and (ii) accepting a deposit from the user” and “updating a settlement account to reflect the transaction.” Therefore, according to the analysis outlined in the MPEP, Applicant’s claims are directed to improvements to a functioning of a computer and therefore incorporate any allegedly recited abstract idea into a practical application.

A combination of abstract elements is still abstract.  The improvement cannot be to the judicial exception itself.  

For at least these reasons, Applicant submits that independent claim 1 Is not directed to an abstract idea and accordingly that the rejection of independent claim 1 under § 101 is overcome. Independent claim 12 recites similar elements and should be allowed for similar reasons.

If Applicant is claiming an additional element, it is at a high level of generality.  Office Example 35, Claim 2, dated December 2016 predates the instant disclosure by over 2 years, yet claims much more than what Applicant is claiming and provides an example of what, in 2016, constituted a practical application and significantly more, using a mobile device at an ATM.

From Example 35, Claim 2…

  2. A method of conducting a secure automated teller transaction with a financial institution by authenticating a customer’s identity, comprising the steps of:

obtaining customer‐specific information from a bank card,

comparing, by a processor, the obtained customer‐specific information with customer information from the financial institution to verify the customer’s identity, by

generating a random code and transmitting it to a mobile communication device that is registered to the customer associated with the bank card,

reading, by the automated teller machine, an image from the customer’s mobile communication device that is generated in response to receipt of the random code, wherein the image includes encrypted code data,

decrypting the code data from the read image, and

analyzing the decrypted code data from the read image and the generated code to determine if the decrypted code data from the read image matches the generated code data, and

determining whether the transaction should proceed when a match from the analysis verifies the authenticity of the customer’s identity.


The above “generating,” “reading,” “decrypting,” and “analyzing” are meaningful steps and provided additional elements (e.g. generating a random code) that are not themselves abstract.

Based on the above, the rejection is respectfully maintained but modified for the claim amendments.


Applicant argues 35 USC §103 rejection, starting pg. 9 of Remarks:

Claims 1-4, 6, 7, 10-15, 17, 18, and 20 are rejected under 35 U.S.C. § 103 as being allegedly anticipated by U.S. Publication No. 2012/0196586 to Grigg et al. (“Grigg”) in view of U.S. Publication No. 2015/0074774 to Nema et al. (“Nema”). The Office Action further rejected claims 5 and 16 under 35 U.S.C. § 103 as being allegedly obvious over U.S. Publication No. 2016/0086251 to Shah et al. (“Shah”) in view of U.S. Publication No. 2018/0350007 to Chen et al. (“Chen). The Office Action also rejected claims 8 and 19 over the combined references under 35 U.S.C. § 103 in view of U.S. Publication No. 2002/0188575 to Freeny, Jr. (“Freeny’). The Office Action further rejected claim 9 under 35 U.S.C. § 103 as being allegedly unpatentable over the combined references in view of U.S. Publication No. 2017/0124544 to Recriwal et al. (“Recriwal’). Applicant respectfully submits that the cited prior art fails to disclose at least “receiving a unique identifier of a transaction requested by a user at an automated teller machine (ATM), wherein the transaction is requested by the user via a computing device separate from the ATM” and “providing the unique identifier to a first application programming interface (API) affiliated with the ATM to confirm a validity of the transaction” as recited in amended independent claim 1 and similarly recited in amended independent claim 12.

Grigg describes techniques for making contactless transactions using a mobile device and an ATM. To authenticate with an ATM and process a transaction, a user may provide a username, password, PIN, biometric, or other credentials to the ATM. Grigg at [0070]. Grigg also discusses two-factor authentication, such as a debit card and PIN combination. /d. However, Grigg only uses this information to authenticate a user (i.e., to confirm an identity of the user). Thus, Grigg does not describe “receiving a unique identifier of a transaction” or “confirm[ing] a validity of the transaction.”

Applicant has amended their claim to a “unique identifier of a transaction” removing the word “corresponding to...”

This is now using something equivalent to a transaction id.  Therefore, a new prior art rejection is required, rendering Applicant’s arguments moot.


Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application for Figs. 1-5 because the font is too small and the resolution too coarse, making the drawings difficult/impossible to read.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Please verify the figures are using the same reference numbers as in the original filed drawings.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are directed to a method or system, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 12.  Claim 1 recites the limitations of:
A method comprising:
receiving a unique identifier to a transaction requested by a user at an automated teller machine (ATM), wherein the transaction is requested by the user via a computing device separate from the ATM;
providing the unique identifier to a first application programming interface (API) affiliated with the ATM to confirm a validity of the transaction;
implementing the transaction by one or more of (i) dispensing cash to the user and (ii) accepting a deposit from the user; and
updating a settlement account to reflect the transaction.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. mitigating risk by confirming validity of a transaction) and commercial interaction (e.g. implementing the transaction of dispensing cash to a user) .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claim 12 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: automated teller machine, computing device (Claim 1); processor, memory, automated teller machine (ATM), computing device (Claim 12). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The computing device separate from the ATM could be various device (see para. [0026] where an smartphone is recited as an example.  The Application programming interface appears to be just software.  The ATM is claimed at a high level of generality and without structure.  All of the methods can be performed with a computer program or components (specification, para. [0032]) and the hardware appears to be existing computer hardware components.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 12 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as receiving and providing (transmitting) are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1 and 12 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-11 and 13-20 further define the abstract idea that is present in their respective independent claims 1 and 12 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Claims 9-11 and 20 recite a mobile device, where the mobile device itself is just a smartphone or computer device (specification para. [0002]).  Therefore, the claims 2-11 and 13-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 7, 9-15, 17, 18, and  20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2011/0238573 to Varadarajan in view of Pub. No. US 2012/0196586 to Grigg et al. 
Regarding claims 1 and 12
A method comprising:
receiving a unique identifier of a transaction requested by a user at an automated teller machine (ATM), wherein the transaction is requested by the user via a computing device separate from the ATM;

Varadarajan teaches:
Receive transaction information from a mobile device of a user at an ATM…
“A method and system are provided for conducting an automatic teller machine (ATM) transaction with a provider system, without the use of an ATM card. The system includes an ATM and a network each configured to communicate with a mobile user device and the provider system. The mobile user device is configured to communicate with one or more of the network, the ATM and the provider system, and is configured to receive transaction information related to an ATM transaction between a user of the mobile user device and the provider system. The ATM is configured to receive the transaction information provided to the mobile user device such that the ATM and the provider system can process the ATM transaction when the transaction information is input into the ATM. The ATM may include an ATM interface configured to receive transaction information from and send transaction information to an interface of the mobile user device. The system may be configured such that a transaction identifier is substituted for all or a portion of the transaction information provided to the ATM to conduct the transaction.” [0005]

Receive transaction information related to ATM transaction between user and provider system (therefore unique identifier of a transaction) by a user at an ATM…
“A method and system are provided for conducting an automatic teller machine (ATM) transaction with a provider system, without the use of an ATM card. The system includes an ATM and a network each configured to communicate with a mobile user device and the provider system. The mobile user device is configured to communicate with one or more of the network, the ATM and the provider system, and is configured to receive transaction information related to an ATM transaction between a user of the mobile user device and the provider system. The ATM is configured to receive the transaction information provided to the mobile user device such that the ATM and the provider system can process the ATM transaction when the transaction information is input into the ATM. The ATM may include an ATM interface configured to receive transaction information from and send transaction information to an interface of the mobile user device. The system may be configured such that a transaction identifier is substituted for all or a portion of the transaction information provided to the ATM to conduct the transaction.” [0005]

Where the user device is separate from ATM, Fig. 1, ref’s. 20 and 30…


    PNG
    media_image1.png
    325
    304
    media_image1.png
    Greyscale



Example of transaction information where transaction identifier may be unique…
“After the user's requested transaction has been affirmatively authorized at step 224, the provider system at step 226 may generate a transaction identifier, which may be specific to the user's authorized transaction. The transaction identifier generated or provided may serve as a substitutional value for the transaction information which the mobile user device 20 would input to the ATM, for example, in step 108 of process 200, and may further serve as a substituted or substitutional value for authentication or authorization information. Accordingly, the transaction identifier provided at step 226 is preferably unique to the user's authorized transaction, or may when inputted with an associated authenticator or authenticating value, such as a challenge or PIN, provide or generate a unique identifying parameter associated with the authorized transaction….” [0053]

providing the unique identifier to a first application programming interface (API) affiliated with the ATM to confirm a validity of the transaction;

ATM with interface configured to (therefore application programming interface)…
“Still referring to FIG. 1, the ATM 30 may be provided with the interface 33 configured as described previously for communication with the mobile user device 20. As would be appreciated by those skilled in the art, the ATM 30 may require modification from currently known configurations to be configured with an interface 33 as described herein. The ATM 30 may be further configured with an interface 31 which may be a modem, browser or similar means suitable for accessing a network or the internet 40. The interface 31 may be configured to directly communicate with and/or access one or more provider systems, for example, a provider system 50, without accessing the network 40, where the accessible provider system(s) may be a hosting system for the ATM 30 or a provider system associated with the ATM 30.” [0019]

Example of input (providing) to the ATM transaction information (unique identifier) for authentication (confirm validity of transaction)…
“At step 108, the transaction information may be communicated from the mobile user device 20 to the ATM 30 through the interfaces 23, 33. In a non-limiting example, the transaction information inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information such as the user's account PIN or OTP, thus avoiding the need for the user to input any information into the ATM 30 through the ATM keypad 35, the display touch screen 34, the card reader 39 or any other ATM interface other than the interface 33. The transaction information may be additionally protected from interception attacks which may occur within the ATM system including attacks on the ATM interface 33 by, for example, encrypting, obfuscating, camouflaging or otherwise cryptographically securing the transaction information using a key, and/or secret shared by the user's mobile user device 20 and the provider system of the provider with which the transaction is to be conducted, such that the transaction information, even if susceptible to an interception attack, is not discernible by other than the provider system possessing the shared key.” [0039]

implementing the transaction by one or more of (i) dispensing cash to the user and (ii) accepting a deposit from the user; and

Example of dispensing of funds…
“At step 116, the transaction authorization system 62, in the present example, provides a transaction authorization result to the ATM 30. The transaction authorization result is based upon the authorization and authentication criteria of the provider, in this example, the provider B. For example, upon verification of the user's provider B account information, sufficiency of funds to complete the transaction and positive validation of the inputted authentication information, the provider B system 60 provides an affirmative transaction authorization result to the ATM 30, and at step 118 the ATM 30 completes the requested transaction. Completing the requested transaction may include, for example, one or more of transferring funds from one account to another, completing a payment transaction, completing a funds withdrawal which may include dispensing funds from the funds dispenser 42 of the ATM 30 in a negotiable form, which may be, for example, money, cash, coin, currency or other medium such as a debit or gift card, a mobile wallet or another mobile payment mechanism, transferring funds to a third party, authorizing a beneficiary transaction, etc. As an alternative, and by way of example, if the inputted information cannot be verified and validated by the provider B system 60, or the user's account data indicates insufficient funds to complete the requested transaction, the provider B system 60 in the present example would provide a negative transaction authorization result to the ATM 30, and at step 118 the ATM 30 completes the sequence by declining the requested transaction.” [0043]

updating a settlement account to reflect the transaction.

Complete (settlement) of the transaction… 
“At step 116, the transaction authorization system 62, in the present example, provides a transaction authorization result to the ATM 30. The transaction authorization result is based upon the authorization and authentication criteria of the provider, in this example, the provider B. For example, upon verification of the user's provider B account information, sufficiency of funds to complete the transaction and positive validation of the inputted authentication information, the provider B system 60 provides an affirmative transaction authorization result to the ATM 30, and at step 118 the ATM 30 completes the requested transaction. Completing the requested transaction may include, for example, one or more of transferring funds from one account to another, completing a payment transaction, completing a funds withdrawal which may include dispensing funds from the funds dispenser 42 of the ATM 30 in a negotiable form, which may be, for example, money, cash, coin, currency or other medium such as a debit or gift card, a mobile wallet or another mobile payment mechanism, transferring funds to a third party, authorizing a beneficiary transaction, etc. As an alternative, and by way of example, if the inputted information cannot be verified and validated by the provider B system 60, or the user's account data indicates insufficient funds to complete the requested transaction, the provider B system 60 in the present example would provide a negative transaction authorization result to the ATM 30, and at step 118 the ATM 30 completes the sequence by declining the requested transaction.” [0043]

See Update below.

Update
Varadarajan teaches completing (settlement) of a transaction.  He does not teach update.

	Grigg et al. also in the business of completion (settlement) of transaction 
teaches: 
Example of update the users payment vehicle (account) for following completion (settlement) of requested transaction (therefore a settlement account)…
“Generally, the content may be "pushed" from the external apparatus 120 to the mobile device 500. Content "pushed" to a mobile device 500 from an apparatus may be done so without the user's authorization or presented to the user such that the user may confirm that they wish to receive such content. For instance, the user may be communicating with the external apparatus 120 to perform a particular transaction. Prior to, during, or following the external apparatus's 120 completion of the requested transaction, the external apparatus 120 may present content for transfer to the user. The content may be automatically transferred. For instance, the external apparatus 120 may wish to push a reissued account card, a new account card, or a prepaid card to update the user's payment vehicle information. Furthermore, the customer may have previously opted to receive other content such as coupons, ads, offers and the like. In some embodiments, the external apparatus 120 first prompts the user that content is available for transfer to the mobile device and the user may opt to receive such content. Upon opting to receive the content, the external apparatus 120 transfers the content to the mobile device 500.” [0100]  

Example of credit/debit payment (settlement) accounts…
“A payment vehicle may be any payment instrument such as a credit account, debit account, bank card, or other instrument that can be used by one entity to pay another entity.” [0003]  Inherent with pay is settlement.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Varadarajan the ability to update a settlement account as taught by Grigg et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Varadarajan who teaches transactions for payment.  Varadarajan benefits financially by updating accounts as this provides important record keeping functions to prevent overdrafts, etc.

Regarding claims 2 and 13
(claim 2)  The method of claim 1, wherein the transaction is a staged transaction.

{From Applicant’s specification on “staged” transaction…
“Figure 4 depicts a method for performing a staged transaction according to an exemplary embodiment of the present disclosure. In a staged transaction, the issuer may transfer money to a settlement account provided by the ATM provider when a customer requests a transaction via a corresponding application. In certain implementations, funds for staged transactions may be transferred from the issuer to the settlement at the end of the day. In such implementations, the funds may not transfer at the end of the day unless the customer 102 withdrew the funds from the ATM. Such staging may enable the customer 102 to withdraw cash from an account provided by a software wallet provider and/or a financial institution.” [0018]

“In other embodiments, the account provider (e.g., financial institution or software wallet provider) may stage a transaction on behalf of a customer. For example, if the customer works for an internet services company such as Uber®, lnstacart®, DoorDash®, or Amazon®, the internet services company may transfer all or part of the wages earned by the customer 102 to a software wallet provided by the API provider associated with the customer 102. In certain implementations, some or all of the payment may be staged on behalf of the customer 102 for subsequent withdrawal from a POS or ATM. In addition, if the customer 102 works for multiple internet services companies, multiple companies may stage a transaction on behalf of the customer 102 and the customer 102 may then be able to withdraw the total amount staged by the multiple companies at the same time from a POS or ATM.” [0019]

A staged transaction is taught by examples and not defined, such as may transfer money, may stage a transaction, etc.  Therefore a staged transaction appears to be related to transfers to external devices/parties (from ATM), such as financial institutions (banks), wallet provider, internet service providers, etc.}

Varadarajan teaches:
Transferring funds to a third party (therefore a “staged” transaction…
“Completing the requested transaction may include, for example, one or more of transferring funds from one account to another, completing a payment transaction, completing a funds withdrawal which may include dispensing funds from the funds dispenser 42 of the ATM 30 in a negotiable form, which may be, for example, money, cash, coin, currency or other medium such as a debit or gift card, a mobile wallet or another mobile payment mechanism, transferring funds to a third party, authorizing a beneficiary transaction, etc. As an alternative, and by way of example, if the inputted information cannot be verified and validated by the provider B system 60, or the user's account data indicates insufficient funds to complete the requested transaction, the provider B system 60 in the present example would provide a negative transaction authorization result to the ATM 30, and at step 118 the ATM 30 completes the sequence by declining the requested transaction.” 

Regarding claims 3 and 14
(claim 3)  The method of claim 2, wherein the validity of the staged transaction is confirmed based on one or more of a phone number, the unique identifier, an account number, and a withdrawal amount received by the first API.

Varadarajan teaches:
Example of various unique identifiers with provider and authentication server…
“Alternatively, the provider system may be configured to require additional authentication, shown in FIG. 2 at optional step 110, which is indicated as an optional step in FIG. 2 by dashed lines. At optional step 110, the user may be required to authenticate the user or the mobile user device 20, for example, by inputting one or more of a PIN, OTP, challenge response, transaction identifier and/or other authentication value to the mobile user device 20 to prompt the ATM application 22 to transmit authentication information to the provider's authentication system. The authentication information transmitted at step 110 may be, for example, one or more of a PIN, authentication information inputted in step 104, a machine identifier unique to user device 20, a value provided by a DVG 26 on the mobile user device 20, which may be an OTP or one-time transaction identifier generated using a key, and/or secret shared by the mobile user device 20 and the provider authentication system, for example, and shared with authentication server 66 of provider B system 60 for an ATM transaction related to the user's provider B account.” [0040]

Regarding claims 4 and 15
(claim 4)  The method of claim 3, wherein the one or more of the phone number, the unique identifier, the account number, and the withdrawal amount is received by the first API from a second API affiliated with an entity other than the ATM.

Varadarajan teaches:
Example of mobile device (second API affiliated with authentication server (entity other than ATM)….
“At step 114, in the present example, the provider B system 60 receives the inputted transaction information, which may include the authentication information as described previously, from the ATM 30. The provider B system 60 processes the transaction request through a transaction authorization system 62. The transaction authorization system 62 may, for illustrative example, verify the user's provider B account information, confirm sufficient funds availability in the user's provider B account to complete the requested transaction, communicate with an authentication system 66 to determine validation of the user's authentication information, check for security alerts on the user's account which may require additional user input or validation to authorize the transaction, and generate a transaction authorization result. Step 114 may further include, during authentication validation, generation of a dynamic value by the authentication server 66 in the present example, using a key or secret and algorithm shared with a DVG 26 on the mobile user device 20, and matching the value generated by the authentication server 66 to the value inputted with the transaction information as a requirement to authorize the transaction. The authentication system 66 provides the authentication result to transaction the authorization system 62 as part of the transaction authorization result.” [0042]

Regarding claims 6 and 17
(claim 6)  The method of claim 1, wherein the transaction is a direct transaction.

{From Applicant’s specification on “direct” transaction…
“Figure 5 depicts a method for performing a direct transaction according to an exemplary embodiment of the present disclosure. In a direct transaction, the issuer may directly participate in the validation of a transaction request and may transfer the corresponding funds at least once each day (e.g., via a daily ACH) inclusive of the preceding transactions. Direct transactions may enable the customer 102 to deposit and withdraw cash from an account provided by a software wallet provider and/or a financial institution.” [0025]

A direct transaction is taught by examples and not defined, such as  may enable a customer to deposit or withdraw cash from an account.}

Varadarajan teaches:
Transferring funds between accounts…
“…Completing the requested transaction may include, for example, one or more of transferring funds from one account to another, completing a payment transaction, completing a funds withdrawal which may include dispensing funds from the funds dispenser 42 of the ATM 30 in a negotiable form, which may be, for example, money, cash, coin, currency or other medium such as a debit or gift card, a mobile wallet or another mobile payment mechanism, transferring funds to a third party, authorizing a beneficiary transaction, etc….[0043]

Regarding claims 7 and 18
(claim 7)  The method of claim 6, wherein the validity of the direct transaction is confirmed based on a withdrawal amount and the unique identifier received by the ATM from the user.

Varadarajan teaches unique identifier above.

The combined references teach validity of transaction.  They also teach unique identifier.  They do not teach based on withdrawal amount.

Grigg et al. also in the business of validity of transaction teaches:

Grigg et al. teaches:
Where the ATM application authenticates the user…
“…For example, in some embodiments, the ATM 200 is configured (and/or the ATM application 244 is executable) to authenticate an ATM user based at least partially on an ATM debit card, smart card, token (e.g., USB token, etc.), username, password, PIN, biometric information, and/or one or more other credentials that the user presents to the ATM 200….” [0070]
	
Balance checks (therefore confirming withdrawal amount)…
“At block 820, the customer inputs instructions to the ATM 200 to execute the desired transaction. Of course, the desired transaction may be any type of ATM transaction such as, for example, withdrawing funds, depositing funds, transferring funds, balance checks, ordering products such as checks, and the like. Block 825 represents the ATM 200 completing the customer's desired transaction.” [0112]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to confirm based on withdrawal amount as taught by Grigg et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by the Grigg et al. and the financial benefits of confirming withdrawal amounts.  

Regarding claim 9
The method of claim 1, wherein the unique identifier is provided to a mobile device associated with the user after verifying one or more biometric identifiers of the user.

Varadarajan teaches:
Biometric information (prior to step 104 of selecting ATM transaction)…
“Alternatively or in addition, another key, secret or other datum which is shared by the provider's transaction authorization system and the mobile user device 20 may be downloaded and used in the encryption, camouflaging or obfuscation of information provided by the mobile user device 20 to the provider system through the ATM 30 or through the network 40. The user may be required to provide other information which may be used to authorize or authenticate an ATM transaction, including, for example, mobile device identification information, and/or personal identification information which may include biometric information and/or challenge responses.” [0035]

Regarding claims 10 and 20
(claim 10)  The method of claim 1, wherein the unique identifier is received from the user via at least one of (i) the ATM and (ii) a mobile device associated with the user.

Varadarajan teaches:
Mobile device with transaction information…
“At step 108, the transaction information may be communicated from the mobile user device 20 to the ATM 30 through the interfaces 23, 33. In a non-limiting example, the transaction information inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information such as the user's account PIN or OTP, thus avoiding the need for the user to input any information into the ATM 30 through the ATM keypad 35, the display touch screen 34, the card reader 39 or any other ATM interface other than the interface 33…” [0039]

The above teaches unique identifier.

Regarding claim 11
The method of claim 10, wherein the unique identifier via short-range wireless communication between the ATM and a mobile device associated with the user.

Varadarajan teaches:
Bluetooth (therefore short range)…
“As another example, the interface 23 and the interface 33 may be configured as a contactless or a wireless interface utilizing any of a number of contactless communication technologies, including but not limited to Bluetooth.TM., RFID, transponders, proximity card communication techniques, and other methods known to those skilled in the art generally including near field communication technologies.” [0018]


Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (7) above in further view of Pub. No. US 2016/0086261 to Shah et al. and in view of Pub. No. US 2018/0350007 to Chen et al.
Regarding claims 5 and 16
(claim 5)  The method of claim 4, wherein the second API is associated with an internet services company and the staged transaction is to withdraw wages associated with the user.

Withdraw Wages
The combined references teach withdraw funds.  They do not teach Internet services company.

Shah et al. teaches:
Wage loaded into mobile wallet (second API)…
“Additionally, the amount and term permitted for a wage advance can vary (configurable) if proceeds are accessed as cash through an ATM (automated teller machine), kiosk, picked up from a retail POS (point-of-sale) integrated merchant, ACH (automated clearing house) into the employee or another person's/persons DDA (direct deposit advance) (P2P--person to person), loaded on employee's prepaid card or another person's/persons prepaid card, loaded on employee's payroll card, loaded on employee's debit card or another person's/persons debit card, loaded on employee's eWallet or another person's/persons eWallet, or loaded on employee mobile wallet or another person's/persons mobile wallet. Also, employee usage behavior and other factors can also be considered.” [0188]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to withdraw wages as taught by Shah et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by the convenience to users of accessing wages from an ATM or a mobile device. 

Internet Service Company
The combined references teach wages.  They do not teach Internet services company.

Chen et al. also in the business of income teaches:
Many users have income from Uber and Etsy (Internet services company)…
“Users of a financial service such as an online tax service often have trouble classifying (or categorizing) their cash inflows or income, e.g., for purposes of filling out an income tax form. Many users have both wage income from their primary job and non -wage income from side jobs such as driving for Uber or selling crafts on Etsy. And some cash inflows are merely transfers between family and friends that are not considered income according to the tax regulations. Such a financial service typically provides a graphical user interface (GUI) to assist users in classifying their cash flows. However, even with a GUI, individual classification of each cash inflow is expensive both in terms of time and effort. Consequently, software to assist users with such income classification (or categorization) is an area of ongoing research and experimentation by makers of financial services.” [0001]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to withdraw wages for an Internet service company as taught by Chen et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Chen et al. who teaches many users have side jobs such as driving for Uber or selling crafts on Etsy.  The combined references benefit by the convenience allowing withdrawal or loading wages into a wallet for that income also.


Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (7) above in further view of Pub. No. US 2002/0188575 to Freeny, JR.
Regarding claims 8 and 19
(claim 8)  The method of claim 7, wherein the validity of the direct transaction is confirmed by providing, via the first API, the withdrawal amount and the unique identifier to a third API affiliated with an entity other than the ATM.

The combined references teach financial institution.  They do not teach providing a withdrawal amount and unique identifier to a third API.

Freeny, Jr. teaches:
Provide by phone unique code to service provider (ATM)…
“In FIG. 1 the method to automatically insert a unique code generated from the AWP unit 10 owner starts with the fingerprint detector unit 12. The finger print detector unit 12 generates a unique code that can be automatically used to provide security to the proximity service providers 20 or used as supplemental security to other codes such as PIN numbers currently required by some proximity service providers 20.” [0029]

ATM dispensing (withdrawal) provided by AWP (Advanced Wireless Phone) to proximity service provider (ATM) and proper processing to legacy computer system (therefore third API)…
“Finally all of the proper protocol information associated with the selected service such as Toll Tag, parking lot entry, ATM dispensing, Gas pump dispensing, automatic vehicle monitoring, and others that may be provided by the AWP unit 10 to the proximity service provider 20 is stored in unit 170. The predetermined protocols associated with the selected service is sent over to the legacy computer system in the existing legacy phone capabilities 180 via link 172 for proper processing of the security and other validation functions prior to transmission to one of the proximity service providers 20 via one of the lines 21, 23, 25 or 27.” [0036]  Inherent with processing by the legacy computer is an API.

Where withdrawal amount and unique code is transmitted to third party (bank) for verification…
“The user then enters in a withdrawal amount into the ATM keyboard unit and a pin number, if desired. The personal information code, withdrawal amount, and possibly the unique fingerprint code or the pin number, are transmitted from the ATM unit 24 to a third party, such as a bank, for automated payment verification as indicated by the line 29.” [0047]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to validate transactions with a withdrawal amount and unique identifier as taught by Freeny, Jr. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by the added security of using a personal code and withdrawal amount for verification. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches at least automated teller machine with mobile device:
CN-106855977-A; US-20210042727-A1; US-20150199671-A1; US-20120226610-A1; US-20170124544-A1; US-20170243184-A1; US-20180068297-A1; US-10535047-B1; US-20120226610-A1; US-10535047-B1

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH BARTLEY/Primary Examiner, Art Unit 3693